DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed September 26, 2019, May 15, 2020 and October 23, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 4-9 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable over the prior art of record, because the prior art is silent to the bottom cover including a main bottom cover for covering a portion of the wire assembly positioned on an upper surface of the cover, and first and second sub bottom covers for covering the first wire and the second wire, respectively.  
The prior art, such as Mori et al. U.S. Pub. 2018/0294463, teaches a cover assembly for accommodating a plurality of secondary battery cells (10; Fig. 1), comprising: a cover including a first groove formed to extend in a first direction (1st groove Fig. 1, below) and a second groove formed to extend in the first direction (2nd st and 2nd grooves are parallel to each other; Fig. 1, below); a wire assembly including a first wire and a second wire positioned in the first groove and the second groove (wires 13 are guided through 1st and 2nd grooves; Fig. 2; [0028]), respectively, and a bottom cover extending in a shape of the wire assembly, and coupled to the cover secure the wire assembly (“bottom” cover 18 in the shape of the wire assembly by forming a two large covers that cover the rectangular shaped wire module cover; Fig. 1 below).  Examiner’s Note: Orientation is relative, the bottom covers are in the “z” direction.   More specifically, although Mori teaches first and second sub bottom covers for covering the first wire and the second wire (16; Fig. 1, below), the reference does not teach an additional main bottom cover. Therefore, claim 4 would be allowable over the prior art of record.
Claims 5-9 would be allowable based on dependency to claim 4. 
Claim 15 includes the same allowable limitations as claim 4, but drawn to a battery module. Therefore, claim 15 would be allowable based on the same reasoning above. 
Claims 16-18 would be allowable based on dependency to claim 15. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Pub. 2018/0294463 in view of Shitamichi et al. U.S. Pub. 2016/0133907.
With respect to claims 1 & 12, Mori teaches a cover assembly for accommodating a plurality of secondary battery cells (10; Fig. 1), comprising: a cover including a first groove formed to extend in a first direction (1st groove Fig. 1, below) and a second groove formed to extend in the first direction (2nd groove; Fig. 1, below) , parallel to the first groove (1st and 2nd grooves are parallel to each other; Fig. 1, below); a wire assembly including a first wire and a second wire positioned in the first groove and the second groove (wires 13 are guided through 1st and 2nd grooves; Fig. 2; [0028]), respectively, and a bottom cover extending in a shape of the wire assembly, and coupled to the cover secure the wire assembly (“bottom” cover 18 in the shape of the wire assembly by forming a two large covers that cover the rectangular shaped wire module cover; Fig. 1 below).  Examiner’s Note: Orientation is relative, the bottom covers are in the “z” direction.   

    PNG
    media_image1.png
    338
    497
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    400
    319
    media_image2.png
    Greyscale


Further concerning claim 12, Mori teaches battery module (10; Fig. 1) comprising: a cell assembly including a plurality of secondary batteries (B; Fig. 1); a first cover assembly installed on the cell assembly to surround a first surface, one side, and the an other side of the cell assembly (the first cover 11 includes multiple compartments that surround the electrodes Ba; Fig. 2, [0024]); and a second cover coupled to the first cover assembly and installed on the cell assembly to surround a second surface facing the first surface, the one side, and the other side of the cell assembly (clovers 16 cover all sides of the first cover in the “z” direction; Fig. 1; claim 12).  
Mori does not expressly disclose that a third wire connected to a thermistors and positioned along one side of the cover (claims 1 & 12); the third wire is branched from the wire assembly and is retraced toward the thermistor in a direction facing the one side (claims 2 & 14); the thermistor is inserted into a third groove that is connected with the first groove and is deeper than the first groove (claims 3 & 13).
claims 1 & 12).  See paragraphs [0077] & [0078]. 

    PNG
    media_image3.png
    283
    394
    media_image3.png
    Greyscale

	Mori and Shitamichi are analogous art from the same field of endeavor, namely fabricating wiring modules cover assembles for secondary batteries.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the thermistor of Shitamichi to attach to the wires on the cover wire module of Mori, in order to control temperature of the battery. The skilled artisan recognizes that external devise such as thermistors are employed to prevent overheating while charging. 
With respect to the third wire being branched from the wire assembly and is retraced toward the thermistor in a direction facing the one side (claims 2 & 14); the thermistor being  inserted into a third groove that is connected with the first groove and is deeper than the first groove (claims 3 & 13), it would have been obvious to connect the thermistor to in the third groove of Mori in view of Shitamichi, as that groove connects both wires so that the thermistor can connect and control temperature of all .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Pub. 2018/0294463 in view of Shitamichi et al. U.S. Pub. 2016/0133907, and even further in view of Aoki et al. U.S. Pub. 2012/0329318.
Mori in view of Shitamichi teach a battery wiring module cover as described in the rejection recited hereinabove. 
However, Mori does not teach or suggest: the wire assembly includes a first connector connected with one end of the wire assembly, a second connector connected with the other end of the wire assembly, and a third connector connected with an claim 10); a fourth connector and a fifth connector, which are connected to the second connector and the third connector, respectively, are positioned on the cover (claim 11).  
Aoki teaches that it is well known in the art to employ connectors to place wires in predetermined positons. See Fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a first connector connected with one end of the wire assembly as taught by Aoki, in the wiring module cover of Mori in view of Shitamichi, in order to place wires in predetermined positons. The skilled artisan recognizes that wire connectors may be used to secure wires in place and multiple may be employed to improve security of wires, such a fifth connector or more. Furthermore, duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 











Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722